Case 1:19-cv-05747-EK-PK Document 1-1 Filed 10/10/19 Page 1 of 2 PageID #: 10




                 Exhibit A
               Case 1:19-cv-05747-EK-PK Document 1-1 Filed 10/10/19 Page 2 of 2 PageID #: 11




                                           THREE DAY NOTICE

     October 10, 2018
     TO: LEVI PAUL HUEBNER - TENANT
     ELIE POLTORAK - OCCUPANT
     580 Crown Street, Apt. 701
     Brooklyn, New York, 11213

    Tenant of the above named premises:

    TAKE NOTICE, that you are justly indebted to the Landlord of the above described premises in
    the sum of $4,250.00 for rent and additional rent of said premises from October 1, 2018 to
    October 31, 2018, which you are required to pay on or before      OCT j 5 2Q1Q • 2018 a date
   following expiration of THREE (3) days from the service of this Notice, or surrender up the
   possession of said Premises to the Landlord, in default of which the Landlord will commence
   summary proceedings under the Statute to recover the possession thereof.

          More specifically, this notice is based upon your failure to make timely rental payments
  to your landlord as follows:

 Arrears History: October 2018 $4,000.00:
Late Fees $50.00 October 2018
Legal Fees: $200.00
This balance due: $4,250.00

Please be further advised that this notice is an attempt to collect a debt and any information obtained will
be used for that purpose. The undersigned Landlord is your creditor and the above "Total Balance Due" is
the debt. Unless you dispute the validity of the debt, or any portion thereof, within thirty days from receipt
of this notice, the debt will be assumed to be valid by this office. If you notify this office, in writing, within
the aforesaid thirty day period that the debt, or any portion of it, is disputed, this office will obtain
verification of the debt (or a copy of a judgment against you if one has been entered), the same will be
mailed to you. Additionally, if you so request in writing, within the aforesaid thirty day period, this office will
provide you with the name and address of the original creditor if the original creditor is different from the
current creditor. However, nothing contained in this paragraph will prevent the undersigned landlord from
commencing summary proceedings under the Law should you fail to pay as demanded above.


                                                             YUDA SILVERSTEIN
                                                             Landlord
Nissan Shapiro Law P.C.
1402 Avenue J, Basement
Brooklyn, New York 11230
718 - 650-6052
